OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on September 14, 1972, under the name Michael Carl Director. In this disciplinary proceeding, respondent was charged with professional misconduct in that on April 30, 1979 he was convicted, upon his plea of guilty, in the County Court of Nassau County, of criminal sale of marihuana in the fourth degree, a class A misdemeanor. He was„ sentenced to 30 days in the Nassau County Jail.
The Referee sustained the charge of professional misconduct. Petitioner moved to confirm the report of the Referee. Respondent submitted an affidavit in support of the motion to confirm.
After reviewing all of the evidence, we are in agreement with the Referee’s report. The motion to confirm said report is granted. The respondent is guilty of the aforementioned charge of professional misconduct.
*607In determining an appropriate measure of discipline to be imposed, we are mindful of the extreme hardship and difficulties to which respondent was exposed during this incident, his willingness to co-operate with respect to this matter, his resignation as an Assistant District Attorney and his previously unblemished record. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P.J., Hopkins, Damiani, Titone and Lazer, JJ., concur.